   Case 2:20-cv-05094-PA-AGR Document 12 Filed 07/02/20 Page 1 of 1 Page ID #:63

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-5094 PA (AGRx)                                           Date     July 2, 2020
 Title             Sheila Biglang-Awa Castro v. Valley Collective Care et al.



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                         T. Jackson                                             Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                   None
 Proceedings:                 IN CHAMBERS — COURT ORDER

       The Complaint filed in this action asserts a claim for injunctive relief arising out of an
alleged violation of the Americans with Disabilities Act (“ADA”) and a claim for damages
pursuant to California’s Unruh Act. Because the Court possesses only supplemental jurisdiction
over the Unruh Act claim, the Court ordered plaintiff to show cause in writing why the Court
should exercise supplemental jurisdiction over the Unruh Act claim asserted in the Complaint.
See 28 U.S.C. § 1367(c). The Court has reviewed the Responses filed by plaintiff and plaintiff’s
counsel to the Court’s Order to Show Cause.

       According to the Complaint, Plaintiff is a blind person who requires screen-reading
software to read website content using her computer. (Dkt. 1 ¶1.) Plaintiff brings this action
against Defendant “for its failure to design, construct, maintain and operate its website . . . to be
fully accessible to and independently usable by Plaintiff and other blind or visually-impaired
people.” (Id. at ¶2.) Plaintiff’s Complaint contains no class allegations and Plaintiff has made
no attempt to certify a class. Because this action involves allegations concerning the
accessibility of a website, and therefore is not a construction-related accessibility claim, the
Court hereby discharges the Order to Show Cause.

         IT IS SO ORDERED.




CV 90 (10/08)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
